                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                       CRIMINAL NO. 5:13-CR-00050-FDW-DSC


 UNITED STATES OF AMERICA,                       )
                                                 )
                                                 )
                                                 )
 v.                                              )                    ORDER
                                                 )
 LARRY MITCHELL SNYDER,                          )
                                                 )
                  Defendant.                     )



       THIS MATTER is before the Court on Defendant’s “Motion[s] for Admission Pro Hac

Vice and Affidavit [for Glen A. Kopp, Niketa K. Patel and Whitney A. Suflas]” (documents # 179-

181) filed May 1, 2020. For the reasons set forth therein, the Motions will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Frank D. Whitney


       SO ORDERED.


                                       Signed: May 4, 2020




      Case 5:13-cr-00050-FDW-DSC Document 185 Filed 05/05/20 Page 1 of 1
